Citation Nr: 0333692	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
operative residuals of a right knee injury with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from November 1953 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


REMAND

Since the RO's last Statement of the Case (SOC), dated in 
April 2002, the following new evidence was added to the 
records assembled for appellate review:  (1) treatment 
records from H. J. Colier, M.D., dated from April 1983 to 
August 2001; (2) treatment records from M. Gur-Lavi, M.D., 
dated from February 1998 to March 2002; and (3) various 
statements from the veteran.  The veteran has not waived his 
right to have this additional evidence initially considered 
by the RO.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board also no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver, such as the evidence 
mentioned above.  The result is that the RO must review 
evidence submitted by the veteran without a waiver, and 
adjudicate the claim considering that evidence, as well as 
evidence previously of record.

In a letter received in May 2002, the veteran indicated that 
his knee condition had worsened since his October 2000 VA 
examination.  The Board thus concludes that in order to 
comply with VA's duty to assist, the veteran is entitled to a 
current VA examination to address the nature and severity of 
his right knee disorder.

In his letter, the veteran also indicated that the outpatient 
records from the Decatur VAMC, currently associated with the 
claims file, are incomplete.  In light of this remand, the RO 
should verify that all records from the Decatur VAMC, dated 
from September 1999 to the present, have been associated with 
the claims folder.

The veteran also reported that he receives disability 
benefits from the Social Security Administration (SSA).  
Records used by the SSA, in addition to a SSA decision, 
should be obtained.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefined the obligations 
of VA with respect to the duty to assist and imposed on VA 
certain notification requirements.  

In a letter dated July 3, 2001, the RO informed the veteran 
of the VCAA and stated that the purpose of the letter was to 
inform him what evidence was necessary to establish 
entitlement, what information or evidence was still needed 
from him, and what he could do to help with his claim.  
Unfortunately, the letter provided no information as to what 
was needed to establish a rating in excess of 10 percent for 
the veteran's right knee disorder.  Further, no document in 
the record, including the Statement of the Case and letters 
to the appellant from the RO, has specifically notified him 
of the information and evidence necessary to substantiate his 
claims and which portion of the required information or 
evidence was to be provided by him.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Further, the Board notes that 30-day notice requirement set 
forth in 38 C.F.R. § 3.159(b) has been found to be invalid.  
See Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
Particularly, the RO must ensure that the 
veteran has been notified as to what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The RO should ensure that copies of 
all available treatment records for the 
veteran from the Decatur VAMC dated from 
September 1999 and thereafter are of 
record.

3.  The RO should obtain copies of all 
decisions made by the SSA as to the 
veteran, and the medical records relied 
upon by the SSA in making its decisions.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist in order to determine any 
current impairment associated with his 
service-connected right knee 
disability.  Any indicated studies, 
including X-rays, should be performed.  
The claims folder, along with all 
additional evidence obtained pursuant 
to the instructions above, must be made 
available to the examiner for review.  
The examiner should carefully elicit 
all of the veteran's complaints and 
indicate whether there is adequate 
pathology present to support the 
subjective complaints.  Also, the 
examiner should identify all functional 
impairment due to the right knee, to 
include functional impairment due to 
pain, weakness, excess fatigability, 
and incoordination.  If feasible, such 
findings should be portrayed in terms 
of degrees of additional loss of motion 
of the right knee.  If the veteran 
alleges flare-ups of the right knee, 
the examiner should, to the extent 
possible, provide an assessment of the 
functional impairment present during 
flare-ups of the right knee.

5.  The RO should then re-adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



